Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 28 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a safety pin penetrating a passage in the intermediate harness and a passage in the cable thimble and arranged between the cable thimble and the intermediate harness, wherein at least one of the passage in the cable thimble and the passage in the intermediate harness surrounds the safety pin to form an annular gap.  Claims 29-43 depend either directly or indirectly from claim 28. 

Claim 44 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the safety pin is arranged between the cable thimble and the intermediate harness and penetrates a passage in the intermediate harness and a passage in the cable thimble, and at least one of the passage in the cable thimble and the passage in the intermediate harness surrounds the safety pin to form an annular gap prior to when the load-measuring pin fails.  Claims 45-52 depend either directly or indirectly from claim 44. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Stockmaster et al is cited to show a lift actuator with a monitoring the load on a cable by monitoring the load current through the controller and software. Stockmaster et al also teach a load pin 1145 to sense slack (para. [0056]). Marfani et al is cited to show a high tension cable measurement system and assembly. The tension measuring device can include at least one of a tension link, an inclinometer, a tension measuring sheave with a strain axle or load pin, a plurality of load cells, and a freewheeling sheave mounted on a post instrumented with a strain 
gauge.  The tension force is calculated from the tension signal and a cable angle of the cable at the tension measuring device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/